CONREY, P. J.
On writ of review of a summary judgment entered upon forfeiture of a bail bond.  The grounds upon which petitioner claims that the judgment should be annulled are included in the questions which have been discussed in our Civil No. 6799, Pacific Indemnity Co. v. Superior Court et al., ante, p. 566 [283 Pac. 345], in which the decision has been this day filed. We think that the respondent court acted within, and not in excess of, its jurisdiction.
The judgment is affirmed.
Houser, J., and York, J., concurred.